
	

116 S2419 IS: To provide for the conveyance of a small parcel of Coconino National Forest land in the State of Arizona.
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2419
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the conveyance of a small parcel of Coconino National Forest land in the State of
			 Arizona.
	
	
		1.Coconino National Forest Land Conveyance, Arizona
 (a)DefinitionsIn this section: (1)ABORThe term ABOR means the Arizona Board of Regents, on behalf of the University of Arizona Experiment Station.
 (2)Federal landThe term Federal land means the approximately 13.3 acres of land within the Coconino National Forest, in Yavapai County, Arizona—
 (A)located near 4005 N. Forest Road 618, Rimrock, Arizona; and
 (B)generally depicted on the map entitled Act to Convey Certain NFS Land and non-Federal Land in Arizona Winter Quarters and dated June 20, 2019. (3)Non-Federal landThe term non-Federal land means the approximately 43 acres of land generally depicted on the map entitled Act to Convey Certain NFS Land and non-Federal Land in Arizona Summer Quarters and dated June 20, 2019.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Appraisals of Federal land, non-Federal land, and easement (1)In generalThe Federal land, the non-Federal land, and the easement described in subsection (c)(5) shall be appraised by an independent, qualified appraiser that is—
 (A)selected from a list of appraisers in the State of Arizona; and (B)mutually agreed to by—
 (i)the Secretary; and (ii)ABOR.
 (2)RequirementsEach appraisal under paragraph (1) shall be conducted in accordance with— (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (B)the Uniform Standards of Professional Appraisal Practice. (c)Land exchange (1)Identification of offered portion of non-Federal landBased on the relevant appraisal conducted under subsection (b)(1), ABOR may identify a portion of the non-Federal land that—
 (A)is equal in value to the Federal land; and (B)will be offered in exchange for the Federal land under paragraph (2).
 (2)Offer by ABOROn identification under paragraph (1) of the portion of non-Federal land to be offered in exchange for the Federal land (referred to in this subsection as the offered portion of the non-Federal land), ABOR may submit to the Secretary an offer to convey all right, title, and interest of ABOR in and to the offered portion of the non-Federal land.
 (3)Action by SecretarySubject to paragraph (4), on receipt of an offer under paragraph (2), the Secretary shall— (A)accept the offer; and
 (B)on receipt of acceptable title to the offered portion of the non-Federal land, convey to ABOR— (i)all right, title, and interest of the United States in and to the Federal land; and
 (ii)the easement described in paragraph (5) and depicted on the map referred to in subsection (a)(2)(B).
						(4)Requirements
 (A)Equal valueThe Secretary may carry out paragraph (3) only if the Secretary determines, based on the appraisals under subsection (b)(1), that the value of the Federal land is equal to the value of the offered portion of the non-Federal land.
 (B)Additional terms and conditionsThe land exchange under this subsection shall be subject to the payment by ABOR of the reasonable cost of any survey, appraisal, or any other administrative costs associated with the exchange.
 (5)Description of easementThe easement referred to in paragraph (3)(B)(ii) is an easement under which— (A)ABOR is authorized to fully maintain and use, at the expense of ABOR, Forest Service Road 9201D from its junction with Forest Service Road 0618 (commonly known as Beaver Creek), in accordance with the historic use and maintenance patterns of ABOR; and
 (B)the Forest Service retains all other rights to Forest Service Road 9201D from its junction with Forest Service Road 0618, including full and continued administrative access to the road in accordance with a Forest Service travel management plan.
					(6)Maps, estimates, and descriptions
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall— (i)finalize a map and legal description for each of the Federal land and the offered portion of the non-Federal land to be exchanged under this subsection; and
 (ii)ensure that the maps and legal descriptions are on file and available for public inspection in the headquarters of the Coconino National Forest.
 (B)Minor adjustments; errorsThe Secretary and ABOR may, by mutual agreement— (i)make minor boundary adjustments to the Federal land and the offered portion of the non-Federal land exchanged under this subsection; and
 (ii)correct any minor errors in any map, acreage estimate, or description of the Federal land and the offered portion of the non-Federal land exchanged under this subsection.
						(d)Conveyance timeline
 It is the intent of Congress that the land exchange under subsection (c) shall be completed by not later than 3 years after the date of enactment of this Act.
 (e)Management and status of acquired landAny non-Federal land acquired by the Secretary under subsection (c) shall be managed by the Secretary in accordance with—
 (1)the Act of March 1, 1911 (commonly known as the Weeks Law) (36 Stat. 961, chapter 186; 16 U.S.C. 480 et seq.); and (2)any other laws (including regulations) applicable to the National Forest System.
				
